

117 HR 2448 IH: Opioid Settlement Accountability Act
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2448IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Mr. McKinley (for himself and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to prohibit the Secretary of Health and Human Services from treating any Medicaid-related funds recovered from one or more pharmaceutical companies or drug distributors with respect to opioid litigation as an overpayment under such title, and for other purposes.1.Short titleThis Act may be cited as the Opioid Settlement Accountability Act.2.Prohibition on treating any Medicaid-related funds recovered from one or more pharmaceutical companies or drug distributors with respect to opioid litigation as an overpayment(a)In generalSection 1903(d)(3) of the Social Security Act (42 U.S.C. 1396(d)(3)) is amended by adding at the end the following new subparagraph:(C)(i)Subparagraph (A) and paragraph (2)(B) may not apply to any amount recovered or paid to a State on or after December 31, 2023, as a part of a comprehensive settlement of opioid litigation between pharmaceutical manufacturers (as defined in the second sentence of section 102(15) of the Controlled Substances Act) or drug distributors (as defined in the second sentence of section 102(12) of such Act) and State attorneys general, or as a part of any individual State settlement or judgement reached in such litigation initiated or pursued by a State against one or more such companies or distributors.(ii)A State shall use amounts recovered or paid to the State as a part of comprehensive or individual settlement, or a judgement, described in clause (i) for—(I)supporting access to treatment (including medication assisted treatment) and health care services (including services provided by Federally certified opioid treatment programs or other appropriate health care providers to treat individuals with opioid use disorder and subsequent support and wrap around services that encourage employment and reintegration to society);(II)education related to opioid use disorder;(III)implementing prevention activities, including the reduction of the furnishing of opioids by health care practitioners and introduction of non-opioid pain management approaches;(IV)training for health care practitioners with respect to best practices for prescribing opioids, pain management, educating patients of the risk of opioid use to treat chronic and acute conditions, recognizing potential cases of substance abuse, referral of patients to treatment programs, and overdose prevention;(V)supporting State and Federal law enforcement actions and first responder capital equipment relating to the illegal distribution of opioids and opioid analogues; and(VI)any other public health-related activities and social support services (including housing, employment, child-well being, criminal justice, and emergency management) relating to addressing the opioid abuse crisis within such State, as such State determines appropriate; andevaluating at least one of the activities described in this clause to identify effective strategies to prevent opioid abuse and substance abuse disorders..(b)Retroactive effective dateThe amendment made by this section shall take effect as if enacted on January 1, 2019.